740 F.2d 16
FRANCHISE TAX BOARD, Plaintiff-Appellant,v.UNITED STATES POSTAL SERVICE, Defendant-Appellee.
No. 80-5700.
United States Court of Appeals,Ninth Circuit.
Aug. 9, 1984.

1
Jeffrey M. Vesely, Los Angeles, Cal., for Employment Development Dept. and Franchise Tax Bd.


2
David Epstein, Dept. of Justice, Washington, D.C., for U.S. Postal Service.


3
Before SCHROEDER and REINHARDT, Circuit Judges, and THOMPSON*, Senior District Judge.

ORDER

4
The judgment of the district court is reversed and the matter is remanded for proceedings consistent with the opinion of the United States Supreme Court in Franchise Tax Board of California v. United States Postal Service, --- U.S. ----, 104 S.Ct. 2549, 81 L.Ed.2d 446 (1984).



*
 Honorable Bruce R. Thompson, Senior United States District Judge for the District of Nevada, sitting by designation